Title: To Thomas Jefferson from Justus Erich Bollmann, 11 February 1805
From: Bollmann, Justus Erich
To: Jefferson, Thomas


                  
                     Sir, 
                     Newyork February 11th. 1805
                  
                  I am apprehensive I have been guilty of an Incorrectness in not acknowledging before the Receipt of Your Excellency’s Remittance for $546.43/100 in full for the Hungary-Wines. It was occasioned by the Expectation I entertained of paying personally my Respects to you at Washington, but which I have not yet been able to realize.
                  It is very satisfactory to me that the Wines in the whole have answered Your Excellency’s Expectations. 
                  I remain with great Respect Your Excellency’s most obt. st. 
                  
                     Erich Bollmann 
                     
                  
               